STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement (the “Agreement”) is entered into as of May
3, 2002 by and between Nedra Roney (the “Seller”) and Nu Skin Enterprises, Inc.,
a Delaware corporation (the “Purchaser”).

     WHEREAS, the Seller is indebted to Purchaser under that certain Demand
Promissory Note dated December 10, 1997 in the original principal amount of $5
million;

     WHEREAS, the terms of the Promissory Note allow Seller, with the consent of
Purchaser, to repay the accrued interest and principal balance with shares of
the Class A Common Stock, par value $.001 per share, of the Purchaser (the
“Class A Common Stock”);

     WHEREAS, the Seller desires to repay in full the outstanding balance of the
Demand Promissory Note, together will all accrued interest thereon upon the
terms and conditions set forth below;

     NOW THEREFORE, in consideration of the premises and the mutual covenants
and undertakings contained herein, and subject to and on the terms and
conditions herein set forth, the parties hereto hereby agree as follows:

  1.

PURCHASE AND SALE OF SHARES.


  1.1

Purchase and Sale. Subject to the terms and conditions set forth herein, the
Seller hereby delivers, transfers and sells to the Purchaser, and the Purchaser
hereby accepts as payment in full of the Demand Promissory Note and all interest
accrued thereon, 441,841 shares of Class A Common Stock (the “Purchase Shares”).


  1.2

Closing. The Closing shall take place promptly following the execution of this
Agreement.


  1.3

Delivery and PaymentAt the Closing, Seller shall deliver to the Purchaser a
certificate or certificates representing the Purchase Shares, properly endorsed
or accompanied by stock powers properly endorsed for transfer, accompanied by
payment of any applicable stock transfer taxes with respect to such Purchase
Shares together with a Substitute Form W-9 in the form attached hereto as
Schedule I.


  2.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS. The Seller hereby represents and
warrants to the Purchaser as of the date hereof as follows:


  2.1

Existence and Authority. The Seller has the capacity and authority (without the
joinder of any other individual or entity), to execute and deliver, and to
perform her obligations under, this Agreement and all other agreements,
certificates and documents executed or delivered, or to be executed or
delivered, by the Seller in connection herewith (individually, with this
Agreement, the “Seller’s Documents”).


  2.2

No Conflict. The execution and delivery of the Seller’s Documents do not, and
the consummation of the transactions contemplated hereby and thereby, will not,
violate, conflict

   

with, result in a breach of, constitute a default under or require any notice,
consent, approval or order under (i) any agreement, certificate, indenture or
other instrument to which the Seller is a party, or by which the Seller or any
of her assets may be bound, or (ii) any statute, rule, regulation or other
provision of law, any order, judgment, decree, arbitration award or other
direction of or stipulation with a court or other tribunal, or any governmental
permits, registration, license or authorization applicable to the Seller or any
of her assets; nor will such execution, delivery and consummation result in the
creation of any liens, pledges, security interests, encumbrances, charges or
claims of any kind whatsoever upon any asset of the Seller.


  2.3

Validity. This Agreement has been duly executed and delivered by the Seller, and
the Seller’s Documents are (or when executed and delivered will be) legal, valid
and binding obligations of the Seller who is a party hereto and thereto,
enforceable against the Seller in accordance with their respective terms, except
as the enforceability thereof may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other laws
affecting the enforcement of creditors’rights generally, and by general
principles of equity.


  2.4

Title and Conveyance. The Seller has the full right, power and authority to
sell, assign, transfer and deliver the Purchase Shares to be transferred by the
Seller as provided herein, and such delivery will convey to the Purchaser
lawful, valid, good and marketable title to such Purchase Shares, free and clear
of any and all liens, pledges, security interests, options, encumbrances,
charges, agreements or claims of any kind whatsoever.


  2.5

Informed Decision. The Seller is in possession of all reports and documents
filed by the Purchaser with the Securities and Exchange Commission and has
reviewed such filings and such other information regarding the Purchaser and its
business and business plan as the Seller deems relevant to make an informed
decision to sell the Purchase Shares to the Purchaser. The Seller with her
legal, tax and financial advisors has investigated the Purchaser and its
business and has negotiated the transaction contemplated herein and has
independently determined to sell the Purchase Shares to the Purchaser on the
terms described herein. The Seller alone or with the assistance of her legal,
tax and financial advisors is knowledgeable and experienced in financial and
business matters and is capable of making an informed decision to sell the
Purchase Shares to the Purchaser. No representation is being or has been made by
the Purchaser or its advisors to the Seller regarding the tax or other effects
to the Seller of the transactions contemplated herein. The transactions
contemplated herein are not being effected through a broker or dealer or on or
through any exchange.


  2.6

Litigation. There are no actions, suits, proceedings, claims or governmental
investigations pending or, to the best knowledge of the Seller, threatened
against the Seller which could impact Seller’s ability to enter into this
Agreement, perform her obligations hereunder, or interfere with Purchaser’s
rights to the Purchase Shares. The Seller is not subject or a party to any
order, judgment, decree, arbitration award or other direction of or stipulation
with any court or other tribunal, or in violation of any statute, rule,
regulation or other provision of law, or any governmental permit, registration,
license or authorization, and the Seller knows of no reasonable basis for a
claim that such a violation exists, which in any of the foregoing events could
impact Seller’s ability to enter into this Agreement, perform her obligations
hereunder, or interfere with Purchaser’s rights to the Purchase Shares.


  3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby represents
and warrants as follows:


  3.1

Existence and Authority. The Purchaser (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) has all requisite corporate power to execute and deliver, and to perform
its obligations under, this Agreement; and (iii) has taken all necessary
corporate action to authorize the execution and delivery, and performance of its
obligations under, this Agreement.


  3.2

No Conflict. The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated hereby will not, violate, conflict
with, result in a breach of, constitute a default under or require any notice,
consent, approval or order under (i) any provision of the Purchaser’s
Certificate of Incorporation or Bylaws, (ii) any agreement, indenture or other
instrument to which the Purchaser is a party or by which the Purchaser or its
assets may be bound or (iii) any statute, rule, regulation or other provision of
law, any order, judgment, decree, arbitration award or other direction of or
stipulation with a court or other tribunal, or any governmental permit,
registration, license or authorization applicable to the Purchaser.


  3.3

Validity. This Agreement has been duly executed and delivered by the Purchaser
and is a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as the enforceability
thereof may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting the enforcement of
creditors’rights generally, and by general principles of equity.


  4.

INDEMNIFICATION. The Seller agrees (i) to indemnify and hold harmless the
Purchaser and its affiliates and their respective directors, officers,
employees, agents and controlling persons (the Purchaser and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities, joint or several, to which such Indemnified Party may
become subject under any applicable federal or state law or otherwise, relating
to or arising out of any breach of the representations and warranties of the
Seller set forth in Section 2 hereof as of the date hereof and as of the date of
the Closing, and (ii) to reimburse any Indemnified party for all expenses
(including but not limited to counsel fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the Seller. The Seller
will not be liable under the foregoing indemnification provision to the extent
that any loss, claim, damage, liability or expense is found in a final judgment
by a court to have resulted from the Purchaser’s bad faith or gross negligence.


  5.

MISCELLANEOUS.


  5.1

Specific Performance. The parties acknowledge that money damages are not an
adequate remedy for violations of this Agreement and that any party may, in its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief.


  5.2

Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided, that no party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of
each other party hereto.


  5.3

No Third-Party Beneficiaries. No provision of this Agreement is intended to
confer upon any person or entity other than the parties hereto any rights or
remedies hereunder, except for the indemnification provisions contained in
Section 4, which provisions may be enforced by the parties to be indemnified
thereunder.


  5.4

Survival. The provisions of Section 4 and the representations and warranties of
the Sellers set forth in Section 2 hereof shall survive the closing. Except as
provided in the immediately preceding sentence, the covenants, agreements,
representations and warranties of the parties hereto contained in this Agreement
shall not survive the Closing; provided, that the covenants and agreements that,
by their terms, are to have effect or be performed after the Closing date shall
survive in accordance with their terms.


  5.5

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah without regard to the laws that might
otherwise govern under applicable principles of conflicts of laws.


  5.6

Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument. Each counterpart may consist of a number of copies each
signed by less than all, but together signed by all, the parties hereto.


  5.7

Further Assurances. The Sellers agree to execute and deliver to the Company all
documents and instructions necessary to effect the transaction contemplated
herein.


     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the date first above written.

NU SKIN ENTERPRISES, INC                               By:    /s/  M. Truman
Hunt   /s/  Nedra Roney   Its:  Executive Vice President   Nedra Roney  